Citation Nr: 0514492	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a greater initial rating than 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office (M&ROC) 
in Wichita, Kansas, which granted the veteran service 
connection for PTSD and assigned a 30 percent rating.  

The veteran's claim was remanded in December 2003.  


FINDINGS OF FACT

Throughout the period from the effective date of the grant of 
PTSD, the veteran's PTSD has been productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships; the 
veteran has not had deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
characteristic symptomatology.  


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent schedular 
evaluation for PTSD have been met for the entire rating 
period.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2004).






REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Treatment records from the Vet Center from 1989 to 1995 were 
submitted showing that the veteran received treatment for his 
PTSD.  

Private treatment records were submitted from 1993 to 2001.  
The majority of the records were for non-psychiatric 
conditions, but they do show that the veteran was 
hospitalized for PTSD in January 1993 for his PTSD at the St. 
Francis Medical Center.  

The veteran underwent a VA examination in November 2000.  The 
veteran stated that he has worked at Boeing for the past 14-
15 years.  He stated that he was currently taking time off 
from work because he was not getting along well with others 
at work.  His wife stated that he had made two suicide 
attempts, but he stated that he had not made any.  The 
veteran was able to function adequately in small social 
areas.  He seemed to have difficulty dealing with larger 
numbers of people at one time.  His mood was depressed, and 
his affect was constricted.  His speech was clear and 
coherent.  His thoughts were logical and goal-directed.  
There was no evidence of hallucinations or delusions.  He was 
alert and oriented times 4.  His concentration and memory 
appeared adequate.  He appropriately abstracted meaning.  His 
insight was adequate, and his judgment at times was impaired.  
At times, the veteran had difficulty explaining what he was 
thinking.  He did not have delusions or hallucinations.  
There was no inappropriate behavior during the interview.  He 
denied any suicidal or homicidal thoughts.  There was no 
problem with his ability to maintain personal hygiene.  He 
was alert and oriented times 2.  His memory seemed alright.  
There was no obsessive or ritualistic behavior noted.  His 
rate and flow of speech was within normal limits.  He denied 
panic attacks.  He had increased anxiety when he was in 
crowds or in crowded places.  He complained of depressed 
mood, and did have many of the vegetative symptoms of 
depression.  

Regarding impaired impulse control, at times he would get 
angry with his wife and would either drink or leave.  He 
denied that sleep impairment was a problem.  The examiner's 
diagnoses were major depressive disorder, moderate recurrent, 
and alcohol abuse.  His GAF score was 58.  

VA Medical Center treatment records were submitted.  A 
January 2000 treatment record noted a GAF score of 50.  A 
February 2000 treatment record noted a GAF score of 45.  A 
March 2002 treatment record noted a GAF score of 47.  A May 
2002 treatment record noted that the veteran's mood was 
depressed and his affect blunted.  In June 2002, the veteran 
was assigned a GAF score of 47, as he was in August 2002.  In 
October 2002, the veteran's GAF score was 48.  

In the veteran's August 2002 Form 1-9, he asserted that he 
had frequent thoughts of suicide.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, VA must 
satisfy the following four requirements.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated April 2004, the Appeals Management 
Center (AMC) informed the veteran what information and 
evidence he would have to submit in order to prove his claim 
for an increased rating.  

Second, VA must inform the claimant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
and 38 CFR § 3.159(b)(1) (2004).  The April 2004 letter 
informed the veteran that the AMC would obtain any VA medical 
records or any other relevant records from any Federal 
agency, and that it would request medical evidence from 
private doctors and hospitals if the veteran submitted a 
completed VA Form 21-4142.  

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The April 
2004 letter told the veteran to tell the AMC about any 
additional information or evidence that he wanted the RO to 
get, and asked the veteran to complete the enclosed VA Form 
21-4142s, showing the dates and places where he had received 
treatment for the disabilities for which he was claiming 
service connection.

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In the April 2004 letter, the AMC asked the veteran 
to send any evidence in his possession that pertained to the 
claim.  

In short, the AMC has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, VA must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial decision in August 
2001, it is determined that he is not prejudiced by such 
failure.  VA has consistently asked the veteran for 
information about where and by whom he was treated for his 
PTSD throughout the period his claim was in appellate status.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notice 
contained in the April 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and, in 
January 2005, the claim was reviewed and the veteran was sent 
a supplemental statement of the case.   As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Furthermore, the 
veteran has not contended that he was prejudiced by the 
timing of the notices contained in the April 2004 VCAA 
letter.  Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 
14, 2005).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial 30 percent rating assigned 
following the grant of service connection for PTSD in August 
2001, effective January 12, 2000.  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status.  

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under the provisions of Diagnostic 
Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2000).  As the veteran's claim was received in July 
2000, the regulations pertaining to rating psychiatric 
disabilities as revised effective from November 7, 1996 are 
for application in this case. The revised regulations are 
cited, in pertinent part, below:

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The veteran does not meet all the criteria for a 50 percent 
rating for PTSD.  For example, the evidence does not show 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of short and long-term memory, impaired judgment, 
or impaired abstract thinking.  However, the examiner at the 
veteran's November 2000 VA examination did note that the 
veteran's affect was constricted, and he complained of a 
depressed mood.  Although the veteran had a fairly high GAF 
score at the November VA examination (GAF of 58), his GAF 
score since that time has decreased.  In March, May, June, 
and August 2002, the veteran's GAF score was 47, and in 
October 2002, his GAF score was 48.  According to the Fourth 
Volume of the Diagnostic and Statistical Manual (DSM-IV), a 
GAF score of between 41 and 50 means that the veteran has 
either serious symptoms or serious difficulty in social, 
occupational, or school functioning.  Also, the evidence 
shows that the veteran has disturbances of motivation and 
mood, as well as difficulty in establishing and maintaining 
effective work and social relationships.  Accordingly, 
pursuant to 38 U.S.C.A. § 5107 (b), the evidence shows that 
when the veteran is granted the benefit of the doubt, his 
manifestations probably approximate the criteria for a 50 
percent rating for PTSD.  

Regarding the criteria for a 70 percent rating, the veteran 
does not meet the majority of the criteria.  Although the 
veteran stated in his Form 1-9 that he had frequent thoughts 
of suicide, he denied any suicidal thoughts at his November 
2000 VA examination.  The evidence does not show obsessional 
rituals.  At the veteran's VA examination, the examiner noted 
that there was no obsessive or ritualistic behavior noted.  
Regarding the veteran's speech being illogical or irrelevant, 
the examiner at the November 2000 VA examination indicated 
that the veteran's speech was clear and coherent.  Regarding 
near continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, at the 
veteran's November 2000 VA examination, he denied panic 
attacks.  Regarding spatial disorientation, the veteran's 
thoughts were logical and goal-directed at the VA 
examination, and he was alert and oriented times 4.  
Regarding neglect of personal appearance and hygiene, at the 
VA examination, there was no problem with the veteran's 
ability to maintain personal hygiene. 

It is true that regarding impaired impulse control, the 
veteran stated that at times, he would get angry with his 
wife, and either drink or leave.  Regarding difficulty in 
adapting to stressful circumstances, the examiner at the 
November 2000 VA examination noted that the veteran had 
moderate difficulty in occupational functioning, but seemed 
to be able to adequately function occupationally.  At the 
time of the VA examination, it was noted that the veteran had 
worked for Boeing for the past 14-15 years, and was still 
working for Boeing in 2002.  Regarding an inability to 
establish and maintain effective relationships, it is true 
that the VA examiner stated that the veteran had few friends 
outside the extended family, but he also stated that the 
veteran was able to maintain a relationship with his extended 
family.  

Regarding the veteran's GAF scores, it is noted that his 
lowest recorded score was 47.  He has never had a score of 
between 31 and 40 indicating "some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood."  Thus, while there is some evidence 
showing impaired impulse control, difficulty in adapting to 
stressful circumstances, and difficulty in establishing and 
maintaining effective relationships, on balance, the totality 
of the evidence is against a finding of a 70 percent rating 
for PTSD.

Based on the foregoing, the veteran's initial rating for his 
PTSD is increased to 50 percent, but no higher, for the 
entire rating period from the grant of service connection to 
the present.  38 C.F.R. § §4.7, 4.126, 4.130, Diagnostic Code 
9411 (2004).

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization, or marked interference with 
employment.  There are no unusual manifestations regarding 
the veteran's disability.  

In this determination, consideration has been given to the 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.




ORDER

Entitlement to an initial 50 percent evaluation for PTSD is 
granted for the entire rating period.





	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


